Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2019, April 1, 2021 and December 14, 2021 have been considered by the examiner.

Drawings
Three sheets for formal drawings were filed December 2, 2019 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0002103 A1).
Regarding claims 1, 12, 15, 17, 19 and 20, Wang discloses a method of producing and a chemically toughened glass article comprising a glass (see abstract) and having a thickness t of less than 0.4 mm (Table 2, paragraph 00111), a first surface and a second surface and a compressive stress region extending from the first surface to a first depth in the glass article DoL (Table 2), wherein the glass contains in wt% (see Table 1, Example 4): SiO2 61%, Al2O3 18%, Li2O 5% (labeled “LiO” in Table 1, but only Li2O appears in the specification and there is no other mention of LiO), Na2O 10%, K2O 1%, CaO 1%, ZrO2 3%, and B2O3 1%, wherein the glass article is produced by providing a composition of raw materials, melting the composition, and using a flat glass process via a down draw method, chemically toughening the glass article at a temperature of 410ºC for 1 hour (Table 4, Example 4); and wherein the chemical toughening comprises an ion-exchange process (paragraph 0081).
Still regarding claims 1, 12, 15, 17, 19 and 20, Wang teaches the claimed invention except for specifically stating the breakage force and the breakage bending radius.  However, since Wang discloses a glass article having the claimed composition which is chemically toughened in the claimed manner, it would necessarily have similar breakage properties.  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed breakage force and breakage bending radius in order to provide a higher strength glass which is more resistant to breakage, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Wang discloses the glass article has a thickness of < 0.33 mm in Table 2.
Regarding claims 3 and 5, Wang teaches the claimed invention except for specifically stating the glass article DoL.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed DoL in order to provide a higher strength glass which is more resistant to breakage, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4 and 6, Wang teaches the claimed invention except for specifically stating the glass article central tensile strength.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed central tensile strength in order to counteract the compressive stress, making the glass easier to handle and process, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Wang further discloses the glass article comprises a laminated polymer layer having a thickness greater than or equal to 1 micron in paragraph 0118.  
Regarding claims 8 and 18, Wang discloses the glass article comprises a coated layer at least at one surface, the coated layer comprising a coating material (paragraphs 0111-0112).  
Regarding claims 9 and 10, Wang discloses glass articles having a second compressive stress region in paragraph 0011.  Wang teaches the claimed invention except for specifically stating the glass article having a second compressive stress region defined by the claimed compressive stress.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form a second compressive stress region having the claimed compressive stress for the purpose of improving the resistance to surface damage, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Wang discloses the glass article is at least one of a flat article, a flexible article, or a deformable article in the abstract, since the glass article is referred to as a sheet, which constitutes a flat article.  
Regarding claims 13 and 14, Wang discloses glass articles having various other compositions in Table 1.  Wang teaches the claimed invention except for specifically stating the claimed compositions.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form glass articles having the claimed compositions in order to form a glass having a particular set of desired properties including strength, thermal expansion, transparency and flexibility.
Regarding claim 16, Wang discloses an organic layer applied to the ultrathin glass sheets in paragraph 0111.  Wang teaches the claimed invention except for specifically stating a laminated layered structure comprising at least two ultrathin glass layers.  However, laminated structures comprising more than one glass layer are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to form a laminated structure having multiple glass layers for the purpose of providing enhanced strength and water vapor barrier capability.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 7, 2022